              Case 5:19-cv-00022-LGW-BWC Document 33 Filed 02/14/20 Page 1 of 1
                                      United States District Court
                                         Southern District of Georgia
                                                                                                              FILED
                                                                                                       Scott L. Poff, Clerk
                                                  Brunswick Division                                United States District Court

                                                                                                By casbell at 8:44 am, Feb 14, 2020



        EDWARD SCOTT, and DEBBIE
                                                    )
        RICHARDS, on behalf of
        th    l   d ll th i il l                    )
        vs.                                         )        CASE NUMBER : CV 519-22
        NORTH AMERICAN INNS,                        )
        LLC, SHARMA HOSPITALITY,                    )
        LLC d SHAUN B SHARMA
                                                        NOTICE

                                                                                    Plaintiffs'
                                                           judgment was filed by : ____________________
        You are hereby notified that a motion for summary judgement
  Edward Scott and Debbie Richards
____________________________                         2/13/20
                                    on _______________________________ . The motion will be submitted
for decision by the Court pursuant to the local rules. Unless you file for and are granted an extension of time to
respond, all pleadings, affidavits, and other evidence in opposition to this motion for summary judgment MUST be
                                                             03/05/20
filed with the Clerk's office ON OR BEFORE ___________________________________________(21
                                                                                       . days).

        You need to know that :
        1.     If you do not timely respond to this motion for summary judgment, the consequence may be that the
               Court will deem the motion unopposed, and the Court may enter judgment against you.
        2.     If your opponent's Statement of Material Facts sets forth facts supported by evidence, the Court may
               assume that you admit all such facts unless you oppose those facts with your own Statement of Material
               Facts which also sets forth facts supported by evidence. Also, your opponent may use its Statement of
               Material Facts to show that there is insufficient evidence to support your claims or defenses.
        3.     If a summary
                    summaryjudgment
                                judgmentmotion
                                          motion    is properly
                                                 is properly    supported,
                                                             supported,  you you
                                                                             maymay    noton
                                                                                  not rest  rest
                                                                                              theon  the allegations
                                                                                                  allegations in your
               in yourTopleadings
               alone.      oppose a alone. Tosupported
                                    properly   oppose amotion
                                                          properly
                                                                for supported   motion for
                                                                    summary judgment,        summary
                                                                                           you           judgment,
                                                                                               will probably  need to
               rebutwill
               you    it with admissible
                          probably  needevidence.
                                          to rebut it with admissible evidence.
        4.     You have a right to file affidavits or other material in opposition to the motion for summary
               judgment.
        5.     Federal Rule of Civil Procedure 56 governs summary judgment motions. You should consult this rule
               as well as the Local Rules for the Southern District of Georgia, especially Local Rule 56.1.
        6.    Pursuant to Rules 5 & 6 of the Federal Rules of Civil Procedure, a response is due
              within _______
                         21 days of service.
    IF YOU DO NOT RESPOND AS DIRECTED IN THIS NOTICE, THE COURT MAY ENTER A FINAL
       JUDGMENT AGAINST YOU WITHOUT A FULL TRIAL OR ANY OTHER PROCEEDINGS.

 I certifyI certify
            that this  14th
                      ______                   February
                               day of ________________,               2020
                                                                 __________,    a correct, acopy  of this
                    that this _______    day of  ____________________        , _______       correct  copynotice
                                                                                                           of thiswas  sentwas
                                                                                                                    notice
 electronically
forwarded          through
              by United      CM/ECF
                          States Mail toto all
                                           all parties
                                                partiesaffected
                                                        in this case in accordance
                                                                 by this             with
                                                                         motion at the      this Court's
                                                                                       addresses          Administrative
                                                                                                    appearing  of record in this
 Procedures.
case.           I further  certify that any   party  not authorized   to receive notification   of electronic  filing has been
 sent a correct copy of this notice via US Mail.

                                            SCOTT L. POFF, CLERK
                                                 s/Candy Asbell
                                           BY : ___________________________________
                                                  DEPUTY CLERK
